Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 601.01). 
The specification does not sufficiently describe “System and operation method for manufacturing semiconductor products”.  The referred to paragraphs [0002, 0048, 0096, and 0104] merely refer, in generality, to a semiconductor technology, positioning of a product on a wafer, wafer manufacturing step, and manufacturing Execution System, respectively. 
The examiner further notes that the original title fully corresponds to the specification that is summarized in the abstract as “A reliability management system”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 10 recites:
A method for manufacturing semiconductor products, the method comprising: 
producing a wafer using a manufacturing execution system; 
performing, using a set of test equipment, a test on a test product to determine a 
voltage of the test product, wherein the test product is on the wafer; 
receiving product information of the test product; 
receiving test equipment information based on the product information; 
receiving test data from the test equipment according to the test equipment information, the test data including the voltage; 
processing the test data to generate a test report; 
determining whether the test product has passed a reliability test; 
sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and duration of the assembly; and 
choosing a test type according to the product information for determining whether to send an assembly data request to the side braze assembler.
The claim limitations in the abstract idea have been highlighted in bold above.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers organizing human activity and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “…receiving product information of the test product; receiving test equipment information based on the product information; receiving test data from the test equipment according to the test equipment information, …processing the test data to generate a test report; determining whether the test product has passed a reliability test; sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and duration of the assembly” are treated as belonging to organizing human activity grouping while the steps of “choosing a test type according to the product information for determining whether to send an assembly data request to the side braze assembler” are treated as belonging to mental process groupings. 
Similar limitations comprise the abstract ideas of Claim 1.  

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.  
In Claim 10, the additional elements/steps are: performing, using a set of test equipment, a test on a test product to determine a voltage of the test product, wherein the test product is on the wafer, and receiving test data from the test equipment according to the test equipment information, the test data including the voltage. 
These above additional elements/steps are not meaningful limitations because they are recited in generality and represent extra-solution activity to provide necessary data to the abstract idea. A side braze assembler is also recited in generality and represents field of use limitation. 
The newly amended preamble “A method for manufacturing semiconductor products” as well as the limitation “producing a wafer using a manufacturing execution system” are not meaningful limitations. They only generally link the use of the judicial exception to a particular technological environment or field of use (“merely a nominal or tangential addition to the claim”, MPEP 2106(g)) and, therefore, represent insignificant extra-solution activity.
Similar analysis are applicable to Claim 1 for similar limitations. In addition, another additional element is a set of test equipment performing a test on a test product to determine a voltage of the test product, wherein the test product is on the wafer. This additional element/step is not meaningful because it is recited in generality and represents extra-solution activity to provide necessary data to the abstract idea. A 
The claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather, we determine that nothing in the claim imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9 and 11-18 only provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.  These claims are also ineligible, 

Examiner Note with regards to Prior Art of Record
Claims 1-18 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claim 1, the claim differs from the closest prior art, Turnbull, Teeple, Arnold, Suzuki, and Seaman, either singularly or in combination, because it fails to anticipate or render obvious a side braze assembler receiving assembly process information including a stage of an assembly, an equipment identifier, and duration of the assembly, and wherein the reliability test requestor receives product information of the test product and sends the test equipment request to the reliability manager based on the product information, receives test data including the voltage from the test equipment according to the test equipment information from the reliability manager, processes the test Page 2 of 12Appl. No. 15/888,503data to generate a test report, determines whether the test product passes a reliability test based on the test report, and chooses a test type according to the product information for determining whether to send an assembly data request to the side braze assembler.

In regards to Claim 10, the claim differs from the closest prior art, Turnbull, Teeple, Arnold, Suzuki, and Seaman, either singularly or in combination, because it fails to anticipate or render obvious a reliability management method, comprising sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and 


Response to Arguments
Applicant's arguments filed 4/26/2021 with respect to the originally filed claims 1 and 10 have been considered but they are not persuasive. 

35 USC § 101
The Applicants argue (p.10): It is respectfully submitted that the amended Claims 1 and 10 are directed to a system and a method for manufacturing semiconductor products that require a manufacturing execution system for producing a wafer. Claims 1 and 10 are not directed to a judicial exception.
As discussed in the rejection, the argued amended features only generally linked to the abstract idea. They represent field of use limitations that are not meaningful to indicate a practical application.  No meaningful features of “manufacturing semiconductor products that require a manufacturing execution system for producing a wafer” are recited.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

James W. Seaman et al. (US 2009/0198365) discloses performing, using a set of test equipment, a test on a test product; receiving product information of the test product; receiving test data from the test equipment according to the test equipment information, processing the test data to generate a test report; determining whether the test product has passed a test; sending assembly process information, an wherein the assembly process information includes a stage of an assembly and duration of the assembly.

L.T. Nguyen et al., “Assembly-Level Reliability: A Methodology for Effective Manufacturing of IC Packages”, IEEE TRANSACTIONS ON RELIABILITY, VOL. 44, NO. I, 1995 MARCH, pp. 14-18, discloses a reliability management method, comprising: performing, using a set of test equipment, a test on a test product to determine a voltage of the test product; receiving product information of the test product; receiving test equipment information based on the product information; receiving test data from the test equipment according to the test equipment information, the test data including the voltage; processing the test data; determining whether the test product has passed a reliability test; and choosing a test type according to the product information.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863